COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ernisha Blackmon v. Houston Federal Credit Union

Appellate case number:    01-21-00366-CV

Trial court case number: 19-CCV-065308

Trial court:              County Court at Law No. 5 of Fort Bend County

        The clerk’s record was filed on August 10, 2021. The court reporter advised that no
payment arrangements had been made for the filing of the reporter’s record. On September 3,
2021, the Court advised appellant that it might require a brief to be filed without the benefit of a
reporter’s record unless appellant filed a response by October 4, 2021. On September 9, 2021,
appellant filed a pro se document entitled “Brief of Defendant-Appellant, Ernisha Blackmon.”
        “Pro se litigants are held to the same standards as licensed attorneys and must comply with
all applicable rules of procedure.” Miller v. Torres, No. 01-02-00436-CV, 2003 WL 1943336, at
*1 (Tex. App.—Houston [1st Dist.] April 24, 2003, no pet.) (citing to Holt v. F.F. Enter., 990
S.W.2d 756, 759 (Tex. App.—Amarillo 1998, pet. denied)). Accordingly, appellant is required to
comply with the rules of procedure concerning the form of her brief. See TEX. R. APP. P. 38.1.
        This brief does not comply with any of the requirements of Rule 38.1. See TEX. R. APP. P.
38.1. An appellant’s brief must include an identity of parties, table of contents, index of
authorities, statement of the case, statement regarding oral argument, issues presented, statement
of facts (including citation to the record), statement of the argument, argument (including citation
to the record and to authorities), a prayer for relief, and an appendix containing the trial court’s
judgment. See TEX. R. APP. P. 38.1(a)-(k).
        The brief filed on September 9, 2021 is stricken and a corrected brief in compliance with
the requirements of Rule 38.1 is ordered to be filed within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___October 5, 2021___